Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I (Claims 1-11, noting that claim 20 is directed to the non-elected species Fig. 3, is withdrawn) in response/amendment is acknowledged. In a telephone conversation on 7/11/22, Mr. Ingalls further elected species A (figs. 2A-I). The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 8 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.
 




Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3929755 B2.
Regarding claims 1, 755’ teaches optical connector device (see figs. 1-9 and pa. 0005 and the detailed disclosure) comprising: 
a semiconductor package including a receptacle (i.e. 104) and a lid 105 (clearly shown in at least figs 1-7/8); an adapter (i.e., 1 see fig. 5) attached to the lid 105 of the semiconductor package (see at least figs. 1-5); and a connector 3 removably attached to the adapter (1) (see figs. 3-7), wherein the adapter 1 includes a “convex” part adapted to fit into an adapter opening of the lid (shown in at least figs. 1-4 and 7-8),

    PNG
    media_image1.png
    214
    331
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    258
    media_image2.png
    Greyscale
Fig. 3

    PNG
    media_image3.png
    207
    347
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    318
    media_image4.png
    Greyscale


 an adapter recess adapted to accommodate at least a portion of the connector3 (see the recess shown in fig. 5 and see figs. 1-5), and a first retainer (i.e., 51a or screw components) in the adapter recess to removably attach the connector to the adapter at a predetermined position (see figs. 5 and 1-7 and pa. 0020-0021), and wherein the connector includes an optical fiber corresponding to the receptacle and extending in a vertical direction with respect to a plane of the semiconductor package (see figs. 7-8), a second retainer used in conjunction with the first retainer (i.e., 51b in conjunction with and 51a  or one or more screw components), and a biasing member to bias a portion of the connector toward the semiconductor package (see at least figs. 1-5 and parag.0019 and 0038-0039; also see parag. 0025, 0027, 0040).
	However, the above embodiment of the connector 3, 755’ does not explicitly state that the above optical fiber 15 is a  fiber array and the above adapter portion as “convex). Nonetheless, in another embodiment, 755’ states that fig. 6 , corresponds to the optical connector 3 (pa. 0030) and that the extended portion of the adapter shape is substantially similar to that of the applicant and function in the same manner as claimed and thus can be interpreted as being “convex” shape. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to 755’ from its embodiment teachings to construct the fiber array in the connector in a single embodiment, to achieve a predictable result, as these embodiments are closely related and compatible with each other. 
 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of 755’ and the motivation are incorporated herein in rejection of the following claims as follows:
2. The optical connector device according to claim 1, wherein the “convex” part of the adapter includes at least one “stud” that is sized to fit into a receptacle recess (shown in at least figs. 1-5).  
4. The optical connector device according to claim 1, further comprising at least one guide pin that connects and aligns the connector to the adapter (see at least para. 0004-0005, 0016-0017; also see fig. 3-5).  
5. The optical connector device according to claim 1, wherein the connector includes a first portion a second portion that is movably coupled to the first portion (see at least parags. related to the spring 33 with the movable ferrule portion with respect to other portion(s) of the conenctor52) .  
6. The optical connector device according to claim 5, wherein the biasing member is a spring positioned between the first portion of the connector and the second portion of the connector, the spring adapted to bias the first portion of the connector away from the second portion of the connector in the vertical direction (see at least parags. related to the spring 33 with the movable ferrule portion with respect to other portion(s) of the conenctor52 in vertical manner) .  
7. The optical connector device according to claim 1, wherein the first retainer is a plate spring (i.e., 52) that extends upward from a bottom of the adapter recess (see figs. 4, item plate spring 52 and/or 107 in fig. 7).    
9. The optical connector device according to claim 1, wherein the adapter is attached to the lid of the semiconductor package with a plurality of screws (see fig. 1, with the ”lid”  7 and the connector 3 and parag. 0014 using screwing, though, 755’ does not state screws, nonetheless, it is an obvious using of plural screws by an ordinary artisan in the art for stronger fastening of the connector).  
10. The optical connector device according to claim 1, wherein the connector includes a first optical lens array that corresponds to a pattern of the optical fiber array (shown in fig. 6, 7-8).   
11. The optical connector device according to claim 10, wherein the adapter includes a second optical lens array that corresponds to the pattern of the optical fiber array, and a pattern of the first optical lens array (shown in fig. 6, 7-8, top and bottom arrays).   .

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
WO 2011145785 A1
WO 2011007909 A1
US 6491446 B1
US 6257741 B1
US 5548677 A
US 5337388 A
US 20190391350 A1
US 20100074581 A1
US 20070223865 A1
US 20030007750 A1
US 20020025125 A1
JP 3929755 B2
JP 2005049389 A



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883